  Case 1:15-cv-00688-CFC Document 70 Filed 02/05/21 Page 1 of 2 PageID #: 523



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

COMMUNITY LEGAL AID SOCIETY,              )
INC.,                                     )
                                          )
              Plaintiff,                  )
                                          )
       V.                                 ) Civ. Action No. 15-688-CFC
                                          )
ROBERT M. COUPE,
                                          )
              Defendant.                  )

                                         ORDER

       At Wilmington this May of February, 2021, having considered the motion for

finding of contempt (D.I. 69) filed by inmate Leroy Shelley,

       IT IS HEREBY ORDERED that the motion is denied for the reasons that follow:

       Leroy Shelley ("Shelley"), an inmate at the James T. Vaughn Correctional Center

in Smyrna, Delaware filed a motion for finding of contempt that asserts the Delaware

Department of Correction has not complied with sections of the Stipulation and Order

entered in this case on September 1, 2016. (D.I. 40) The Stipulation and Order

provides for additional out-of-cell time for inmates who were in restrictive housing at the

time this action was commenced, particularly inmates with mental illnesses, and

provides for additional and improved mental health care. (Id. at 2) The Stipulation

and Order contains provisions for enforcement of the agreement. (Id. at 11-12)

      Shelley is not a party to the instant case. Nor does he identify as a mentally ill

inmate or an inmate housed in either disciplinary or non-disciplinary confinement.



                                              1
  Case 1:15-cv-00688-CFC Document 70 Filed 02/05/21 Page 2 of 2 PageID #: 524




Moreover, the provisions for enforcement do not contemplate enforcement by an inmate

or a non-party. Finally, this case was closed on September 9, 2016.

       Shelley has available to him the option of commencing a new action in an

attempt to obtain the relief he seeks.   He is placed on notice that future filings in this

case will be docketed, and not considered.




                                                  UNITED STATES       DISTT




                                              2
